DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/655,026 filed 16 October 2019. Claims 1-15, 19, and 20 pending. Claims 16-18 canceled.

Allowable Subject Matter
Claims 1-15, 19, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hybrid drive train for a hybrid vehicle, comprising: an internal combustion engine configured to drive the hybrid vehicle and an output shaft configured to provide torque to drive the hybrid vehicle; a transmission which has a transmission input shaft; a first electric machine by which the transmission input shaft can be driven; a second electric machine by which the output shaft can be driven to start the internal combustion engine; and an additional auxiliary unit configured to be driven by the first electric machine.
Claim 19:
A hybrid drive train for a hybrid vehicle, comprising: an internal combustion engine configured to drive the hybrid vehicle and an output shaft configured to provide torque to drive the hybrid vehicle; a transmission which has a transmission input shaft; a first electric machine by which the transmission input shaft can be driven; a second electric machine by which the output shaft can be driven to start the internal combustion engine; and an auxiliary unit configured to be driven by the second electric machine: Docket No: 080437.PC458USPage 4 of 6 RLG/lbtwherein the first and second electric machines have electric operating voltages which are different than one another.
Regarding claims 1, and 19 the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to better set forth the metes and bounds of the claimed invention. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 20 December 2021, with respect to page 6 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-15 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659